Whitfield, C. J.,
delivered the opinion of the court.
The court erred in excluding from the consideration of the jury the evidence as to the seed which were delivered to the Southern Cotton Oil Company, or to Louis Hornthall for that company. All this testimony should have gone to the jury under proper instructions. The evidence as to Hornthall’s agency should have gone to the jury — all of the evidence on this point. The instruction given for the defendant was erroneous. The whole case should have gone to the jury, for them to settle the questions of fact according to- their view of the testimony.

Reversed and remanded.